This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 HENRY D. DEATON,

 3          Plaintiff-Appellant,

 4 v.                                                                            NO. 33,111

 5   SANDRA V. FRY, MOISES GUTIERREZ,
 6   AURORA CALDWELL, and ANY AND
 7   ALL Unknown Claimants of Interest in
 8   the Premises Adverse to Plaintiff,

 9          Defendants-Appellees.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Clay Campbell, District Judge

12   Chappell Law Firm, P.A.
13   Bill Chappell, Jr.
14   Michael Hoeferkamp
15   Albuquerque, NM

16 for Appellant

17 Mark A. Glenn
18 Albuquerque, NM

19 for Appellee Fry

20 Roibal Law Firm PA
21 Edward J. Roibal
22 Albuquerque, NM
 1 for Appellee Gutierrez

 2 Narciso Garcia, Jr.
 3 Albuquerque, NM

 4 for Appellee Caldwell


 5                           MEMORANDUM OPINION

 6 VIGIL, Judge.

 7   {1}   Summary dismissal was proposed for the reasons stated in the notice of

 8 proposed summary disposition. No memorandum opposing summary dismissal has

 9 been filed and the time for doing so has expired.

10   {2}   DISMISSED.

11   {3}   IT IS SO ORDERED.



12                                              _______________________________
13                                              MICHAEL E. VIGIL, Judge


14 WE CONCUR:



15 ___________________________________
16 M. MONICA ZAMORA, Judge



17 _________________________________

                                            2
1 J. MILES HANISEE, Judge




                            3